PER CURIAM.
Clarence Edward Alexander appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reason*178ing of the district court. See Alexander v. United States Dep’t of Justice, No. CA-00-392-2-11AJ (D.S.C. Feb. 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.